[Cite as State v. Taylor, 2015-Ohio-3805.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-15-1116

        Appellee                                 Trial Court No. CR0201401705

v.

Laron D. Taylor                                  DECISION AND JUDGMENT

        Appellant                                Decided: September 18, 2015

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.


        Laron D. Taylor, pro se.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} This is an appeal from the judgment of the Lucas County Court of Common

Pleas, denying appellant’s, Laron Taylor, R.C. 2953.21 petition for postconviction relief.

For the reasons that follow, we affirm.
       {¶ 2} On March 3, 2014, criminal complaints were filed against appellant in the

Toledo Municipal Court, alleging multiple drug offenses. The Toledo Municipal Court

docket entry for that date indicates “Affidavit Filed 03/03/2014 20:26. Warrant returned,

service made. Defendant arrested and booked into Lucas County Corrections Center on

03/03/2014 16:00.” On March 4, 2014, appellant was arraigned, a public defender was

assigned, appellant entered an initial plea of not guilty, and bond was set. On April 3,

2014, appellant consented to be bound over to the Lucas County Grand Jury. On April

30, 2014, the Lucas County Grand Jury returned a four-count indictment against

appellant, charging him with (1) aggravated possession of drugs in violation of R.C.

2925.11(A) and (C)(1)(c), a felony of the second degree, (2) aggravated trafficking in

drugs in violation of R.C. 2925.03(A)(2) and (C)(1)(d), a felony of the first degree, (3)

possession of heroin in violation of R.C. 2925.11(A) and (C)(6)(a), a felony of the fifth

degree, and (4) trafficking in heroin in violation of R.C. 2925.03(A)(2) and (C)(6)(b), a

felony of the fourth degree.

       {¶ 3} On July 9, 2014, appellant, in open court, withdrew his initial plea of not

guilty, and also withdrew his pending motions to suppress, and entered a plea of no

contest to count one, aggravated possession of drugs, a felony of the second degree, and

count four as amended to trafficking in heroin, a felony of the fifth degree. The

remaining two counts were nolled. The trial court proceeded immediately to sentencing,

and ordered appellant to serve a three-year prison term on count one, and an 11-month




2.
prison term on count four. The court further ordered those terms to be served

concurrently. Appellant did not file a direct appeal from his conviction.

        {¶ 4} On January 14, 2015, appellant filed a petition for postconviction relief

pursuant to R.C. 2953.21. Appellant’s petition centered on the theory that the trial court

lacked jurisdiction over the criminal matter because the initial warrant issued by the

Toledo Municipal Court was defective because it was issued without an independent

probable cause determination as highlighted in State v. Hoffman, 141 Ohio St. 3d 428,

2014-Ohio-4795, 25 N.E.3d 993. This petition was denied by the trial court on April 2,

2015.

                                   Assignments of Error

        {¶ 5} Appellant has timely appealed the trial court’s April 2, 2015 judgment,

assigning two errors for our review:

               (1) THE TRIAL COURT ABUSED ITS DISCRETION BY

        LITIGATING A MATTER WITH WHICH THE TRIAL COURT DID

        NOT ENJOY SUBJECT-MATTER JURISDICTION OF.

               (2) The Post-Conviction/Trial Ct., Abused its Discretion to the

        prejudice of the Relator/Appellant by litigating a matter with which the

        Post-Conviction/Trial Ct., did not possess the Ohio Constitution’s Article

        (IV) section (1) JUDICIAL AUTHORITY, JURISDICTION, POWER

        VESTED THEREIN TO ACT AS U.S. CONSTITUTIONAL ARTICLE

        (III) SECTION (II) JUDICIAL OFFICER(S).




3.
Because appellant’s assignments of error are interrelated, we will address them together.

       {¶ 6} At the outset, we note that a trial court’s decision granting or denying a

postconviction relief petition is reviewed for an abuse of discretion. State v. Gondor, 112
Ohio St. 3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58.

       {¶ 7} In his pro se brief on appeal, appellant makes similar arguments to the ones

that he raised in the trial court, namely that the trial court lacked jurisdiction because the

warrants issued by the Toledo Municipal Court were invalid.

       {¶ 8} However, in this case, the validity of the warrants from the Toledo

Municipal Court is inconsequential to the jurisdiction of the Lucas County Court of

Common Pleas. Even if the warrants were issued without a determination of probable

cause, and thus appellant’s arrest was unconstitutional—a determination we expressly do

not make—the Lucas County Court of Common Pleas still had jurisdiction over

appellant’s criminal case because appellant was indicted by the Lucas County Grand

Jury. See Simpson v. Maxwell, 1 Ohio St. 2d 71, 203 N.E.2d 324 (1964) (“The

jurisdiction of a trial court is invoked by a valid indictment or information and is not

dependent upon the validity of the process by which the accused is originally

apprehended. Thus, the illegality of the process by which one is taken into custody does

not affect the validity of a subsequent conviction based upon a proper indictment or

information.”). Thus, because a valid indictment was entered, the trial court had

jurisdiction, and appellant’s exhortations that his conviction is void are without merit.

       {¶ 9} Accordingly, appellant’s assignments of error are not well-taken.




4.
       {¶ 10} For the foregoing reasons, we find that substantial justice was done the

party complaining and the judgment of the Lucas County Court of Common Pleas is

affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs of this appeal.



                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, P.J.                                 JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




5.